UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6515


LOURETHA KING,

                 Plaintiff - Appellant,

          and

SANDRA ETTERS; RONDA SINGLETARY; DEVEN DEAL,

                 Plaintiffs,

          v.

BOYD BENNETT, Secretary, in his individual capacity; ALVIN
KELLER,   in    his   official   capacity;   ANNIE    HARVEY,
Administrator, in her individual and official capacities;
TIMOTHY KIMBLE, Administrator, in his individual and
official capacities; UNIT MANAGER MOORE, in his individual
capacity; UNIT MANAGER FORD, Assistant, in her individual
capacity; CORRECTIONAL OFFICER WIGGINS, in his individual
capacity; CORRECTIONAL OFFICER SIMS, in his official
capacity; NURSE BARBOSA, in his individual capacity; LAMAR
BLALOCK, Unit Manager, in his individual capacity; JESSICA
JONES, Correctional Officer, in her individual capacity,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-ct-03187-D)


Submitted:   August 25, 2011                 Decided:   August 30, 2011


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Louretha King, Appellant Pro Se.       Joseph Finarelli, Yvonne
Bulluck Ricci, Assistant Attorneys     General, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Louretha   King    seeks      to    appeal    the     district      court’s

order dismissing her claims in a 42 U.S.C. § 1983 (2006) action

involving      multiple   parties.              This      court     may        exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2006),

and   certain    interlocutory      and       collateral    orders,       28    U.S.C.

§ 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                   The order King seeks

to    appeal    is   neither    a    final        order    nor      an    appealable

interlocutory or collateral order.               Accordingly, we dismiss the

appeal for lack of jurisdiction.               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                           DISMISSED




                                          3